NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

LEE WESSON HOPE,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D18-169
                                   )
ADVANTAGE TRIM & LUMBER OF         )
FLORIDA, INC.,                     )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 30, 2019.

Appeal from the Circuit Court for Sarasota
County; Andrea McHugh, Judge.

Philip N. Hammersley, and Eric M. Hanson
of Norton, Hammersley, Lopez, & Skokos,
P.A., Sarasota, for Appellant.

Scott K. Petersen, Sarasota, for Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, MORRIS, and BADALAMENTI, JJ., Concur.